     Case 2:19-cv-02477-MCE-EFB Document 15 Filed 06/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SALVADOR RAMON MARTINEZ,                         No. 2:19-cv-2477-MCE-EFB P
12                      Petitioner,
13           v.                                        ORDER
14    STUART SHERMAN,
15                      Respondent.
16

17          Petitioner is a California state prisoner who, proceeding with counsel, brings an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. On May 13, 2020, the court

19   issued findings and recommendations and granted the parties fourteen days within which to file

20   objections. ECF No. 12. On May 29, 2020, petitioner filed objections along with a request for an

21   extension of time to file the objections. ECF Nos. 13, 14.

22          Good cause appearing, it is ORDERED that petitioner’s request (ECF No. 14) is granted

23   and his objections are deemed timely filed.

24   Dated: June 1, 2020.

25

26

27

28
